                 Case 3:19-cv-05593-MLP Document 20 Filed 06/14/21 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 7

 8   JOSEPH JOHNSON,

 9                             Plaintiff,                  Case No. C19-5593-MLP

10          v.                                             ORDER

11   COMMISSIONER OF SOCIAL SECURITY,

12                             Defendant.

13

14          On February 3, 2020, this Court affirmed the final decision of the Commissioner and

15   dismissed this case with prejudice. (Dkt. ## 15-16.) On February 13, 2020, Plaintiff appealed

16   that decision to the Ninth Circuit. (Dkt. # 17.) On appeal, Defendant filed an unopposed motion

17   to vacate the judgment and to remand the matter to the District Court pursuant to Carr v. Saul,

18   141 S. Ct. 1352 (2021), which the Ninth Circuit granted. (Dkt. # 19.)

19          Accordingly, the Court hereby remands this matter to the Social Security Administration

20   for the agency to conduct further proceedings consistent with the Supreme Court’s intervening

21   decision in Carr.

22          \\

23          \\




     ORDER - 1
             Case 3:19-cv-05593-MLP Document 20 Filed 06/14/21 Page 2 of 2




 1         Dated this 14th day of June, 2021.

 2
                                                A
 3                                              MICHELLE L. PETERSON
                                                United States Magistrate Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
